Citation Nr: 0933964	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  00-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to higher rating for prostatitis with right 
epididymitis.


REPRESENTATION

Appellant represented by:	Michael L. Smith, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1956 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Peters-
burg, Florida.

The Board issued a decision in July 2004 that, in part, 
denied a rating in excess of 20 percent for prostatitis with 
right epididymitis.  The appellant appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court) and in 
a May 2007 decision, the Court vacated that part of the Board 
decision that denied the instant claim and remanded the case 
to the Board for further proceedings consistent with the 
decision.  

The Board remanded this case in October 2007 for additional 
development.  In March 2009, the RO increased the evaluation 
of the service-connected prostatitis with right epididymitis 
to 40 percent, effective from April 23, 2008.  The appeal has 
been returned to the Board for further appellate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, the Board must again remand the case.

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").


VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided). 

In its May 2007 decision, the Court concluded that the Board 
did not adequately consider all the evidence of record.  
Specifically, the Court pointed out that the Board failed to 
reconcile a February 1999 VA examiner's conclusion that the 
Veteran required self-catheterization as a result of non-
service-connected causes with later medical evidence that 
found a bladder outlet obstruction, and a January 2003 VA 
examiner's conclusion that the Veteran's epididymitis was 
secondary to his prostatitis.  In addition, the Court found 
that the Board's argument that the Veteran's need for self- 
catheterization in 1999 was due to his stroke, a non-service 
connected condition, was contrary to a decision review 
officer's determination that the Veteran's voiding problems 
were due to his service-connected condition.

The Court instructed the Board to reconcile these medical 
findings, and if necessary, provide the Veteran a new medical 
examination to determine whether the Veteran presently 
requires catheterization as a result of his service-connected 
conditions.  In its October 2007 Remand, the Board found that 
these considerations required further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  A remand 
for a new VA genitourinary examination, by a physician, was 
deemed warranted and the Board instructed the RO as follows:

The examiner should identify all manifestations 
related to the [V]eteran's service-connected 
prostatitis with right epididymitis and fully 
describe the extent and severity of each.  The 
examiner should indicate whether the [V]eteran -- 
presently or in the past -- needs catheterization 
as a result of his service-connected disability, 
rather than non service-connected conditions. As 
required by the Court, the examiner should 
reconcile the evidence reported in the February 
1999 and January 2003 VA examination reports, the 
medical records from the Veteran's private 
urologist, D. Jacobs, M.D., and the determination 
made in the October 2003 rating decision, as 
discussed above.  

All examination findings, along with the complete 
rationale for all opinions expressed, should be set 
forth in the examination report.

An April 2008 VA examiner diagnosed the Veteran with chronic 
prostatitis and right epididymitis, resolved.  The examiner 
went on to opine that the Veteran does not need 
catheterization due to his service-connected disabilities, 
has not needed this catheterization in the past due to his 
service-connected disabilities and that his right 
epididymitis had resolved.  The examiner opined that the 
Veteran had benign prostatic hypertrophy (BPH), which is the 
most likely reason for his current urinary symptoms.  She 
further then stated that the Veteran did not have 
prostatitis, since there was no pain in the prostate on 
urination, which the Board notes is at odds with the 
diagnosis listed in the report.  The Board also notes that 
the examiner did not specifically address the February 1999 
or January 2003 VA examination reports and did not spend any 
time attempting to reconcile this evidence.  In addition, 
there are no findings or rationale provided for the Veteran's 
symptoms prior to April 2008.  Therefore, the Board finds 
that the April 2008 examination report and opinion regarding 
the Veteran's disability is incomplete and that the Court's 
May 2007 decision has still not been adequately effectuated.  

The Board points out that the United States Court of Appeals 
for Veterans Claims has held that "where remand orders of 
the Board or this Court are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as the 
examination portion of the Board's October 2007 remand has 
not been fully complied with, the Veteran's claim is not yet 
ready for final appellate consideration.

The Board also finds that the claims file contains 
conflicting evidence regarding the question of what the 
Veteran's diagnosis currently is as it relates to his 
prostate, as well as what the Veteran's diagnosis properly 
was throughout the appeal period.  A December 1994 private 
medical report shows the use of antibiotics.  VA treatment 
records during this time period predominantly reflect 
rehabilitation following a July 1996 cerebrovascular 
accident, but also include periodic complaints of urinary 
frequency and urinary tract infections.  These treatment 
notes include reference to the Veteran being followed by a 
private urologist.  The veteran underwent VA examination in 
February 1999 and complained of a feeling of incomplete 
emptying of the bladder following urination.  Clinical 
studies were performed and there was no evidence of an 
obstruction.  The veteran's complaints were assessed to be 
most likely a neurovesicle dysfunction associated with his 
cerebrovascular accident.  

VA treatment records dated in 2000 and 2001 reflect periodic 
consultations regarding the Veteran's prostatitis and it is 
noted that his primary treatment of this disorder is with a 
private physician.  The private treatment records obtained 
include complaints of urinary frequency and urgency due to 
bladder outlet obstruction confirmed on cystoscopy.  In 
September 2002, it was noted that clinical testing showed an 
improvement, but the Veteran complained of additional 
difficulty urinating following a change in prescription 
medication.  

A VA examiner in January 2003 diagnosed the Veteran with 
chronic prostatitis, right epididymitis, and microhematuria 
and the examiner opined that the Veteran's epididymitis was a 
result of his chronic prostatitis.  VA treatment records from 
2003 to 2006 and private treatment records from 2001 to 2007 
show a diagnosis of BPH.  An April 2008 VA examiner diagnosed 
the Veteran with chronic prostatitis and right epididymitis, 
resolved.  However, this April 2008 examiner later opined 
that the Veteran had BPH and there is no prostatitis or 
epididymitis.  Given the diversity of diagnoses and the 
incompleteness of the state of the evidence before it, the 
Board finds that another full review of the Veteran's medical 
records and claims file by a urologist for purposes of a 
medical opinion would be helpful in deciding the Veteran's 
claim.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination 
by a urologist.  Any necessary testing 
should be performed.  The urologist 
should consider the entire record in 
the claims file and review the medical 
evidence, with particular attention 
paid to February 1999, January 2003 and 
April 2008 VA examination reports, the 
medical records from the Veteran's 
private urologist, D. Jacobs, M.D. and 
VA treatment records from 2003 to 2006.  

The examiner should provide answers to the 
following questions:

a.)	What is the Veteran's current 
urinary diagnosis and what are its 
current manifestations, including 
the extent and severity of each?  
What is the most accurate 
diagnosis that describes the 
Veteran's urinary symptoms from 
October 1997 to the present?   

b.)	If the Veteran's current or past 
diagnosis is not prostatitis or 
epididymitis, is it is more likely 
than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., 
probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) 
that the Veteran's diagnosis was 
caused by, aggravated by or is in 
any way related to his previously 
diagnosed prostatitis or 
epididymitis or otherwise to the 
Veteran's military service?  

c.)	The examiner should indicate 
whether the Veteran -- presently 
or at any time since October 1997 
-- needs catheterization as a 
result of any of his urinary 
diagnoses, and if so, which 
diagnoses required 
catheterization? 

The bases for all opinions expressed 
should be provided, and the report 
should include a discussion of the 
Veteran's medical history and 
statements, clinical findings and 
diagnoses, and other medical opinions 
of record.

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

